                                                                    Case 2:20-cv-01792-JCM-DJA Document 10
                                                                                                        11 Filed 12/21/20
                                                                                                                 12/23/20 Page 1 of 2


                                                                1   Marquis Aurbach Coffing
                                                                    Craig R. Anderson, Esq.
                                                                2   Nevada Bar No. 6882
                                                                    James A. Beckstrom, Esq.
                                                                3   Nevada Bar No. 14032
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    canderson@maclaw.com
                                                                6   jbeckstrom@maclaw.com

                                                                7   Clark County School District
                                                                    Office of the General Counsel
                                                                8   Crystal J. Herrera, Esq.
                                                                    Nevada Bar No. 12396
                                                                9   5100 West Sahara Avenue
                                                                    Las Vegas, Nevada 89146
                                                               10   Telephone: (702) 799-5373
                                                                    Facsimile: (702) 799-7243
                                                               11   herrec4@nv.ccsd.net
                                                                    Attorneys for CCSD Defendants
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                               UNITED STATES DISTRICT COURT
                                Las Vegas, Nevada 89145




                                                               14                                      DISTRICT OF NEVADA
                                  10001 Park Run Drive




                                                               15

                                                               16   MICHELLE COX, individually, and as a parent
                                                                    and next friend of M.C.,
                                                               17                                                                      Case Number:
                                                                                                  Plaintiffs,                     2:20-cv-01792-JCM-DJA
                                                               18

                                                               19          vs.                                              STIPULATION AND ORDER TO
                                                                                                                            EXTEND DEADLINE FOR CCSD
                                                               20                                                          DEFENDANTS TO FILE REPLY TO
                                                                    RYAN LEWIS, individually, and in his official           PLAINTIFF’S OPPOSITION TO
                                                               21   capacity, JORGE PALACIOS, individually, and            MOTION TO DISMISS [ECF NO. 9]
                                                                    in his official capacity, and CLARK COUNTY
                                                               22   SCHOOL DISTRICT,                                                    (First Request)

                                                               23                                 Defendants.

                                                               24

                                                               25          Defendants CLARK COUNTY SCHOOL DISTRICT (“CCSD”), Ryan Lewis (“Lewis”),
                                                               26   and Jorge Palacios (“Palacios”) (collectively “CCSD Defendants”), and Plaintiff Michelle Cox,
                                                               27   by and through their respective counsel of record, hereby stipulate to the following:
                                                               28
                                                                                                                Page 1 of 2
                                                                                                                                       MAC:1444-015 4234491 12/21/2020 2:27 PM
                                                                    Case 2:20-cv-01792-JCM-DJA Document 10
                                                                                                        11 Filed 12/21/20
                                                                                                                 12/23/20 Page 2 of 2


                                                                1           1.     The Parties hereby stipulate and agree that Defendant shall have an additional ten

                                                                2   (10) days to file their Reply to Plaintiff’s Opposition to Defendants’ Motion to Dismiss.

                                                                3           2.     Defendants filed their Motion to Dismiss on December 4, 2020 (ECF No. 7) and

                                                                4   Plaintiff filed her Opposition on December 4, 2020 (ECF No. 9).

                                                                5           3.     The current deadline to Reply to Plaintiff’s Opposition to Defendants’ Motion to

                                                                6   Dismiss is December 25, 2020 and the requested extension would make the new deadline be

                                                                7   January 4, 2021.

                                                                8          2.          This extension is the first request and is made in good faith and is not for the

                                                                9   purpose of delay.
                                                               10
                                                                            IT IS SO STIPULATED.
                                                               11
MARQUIS AURBACH COFFING




                                                                    Dated this 18th day of December, 2020.                Dated this 21st day of December, 2020.
                                                               12
                                                                    MARQUIS AURBACH COFFING                               THE BACH LAW FIRM, LLC
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                                    By: /s/ James A. Beckstrom                            By: /s/ Jason J. Bach
                                                                       Craig R. Anderson, Esq.                               Jason J. Bach, Esq.
                                                               15      Nevada Bar No. 6882                                   Nevada Bar No. 7984
                                                                       James A. Beckstrom, Esq.                              7881 W. Charleston Blvd., Suite 165
                                                               16      Nevada Bar No. 14032                                  Las Vegas, NV 89117
                                                                       10001 Park Run Drive                                  Attorneys for Plaintiff
                                                               17      Las Vegas, Nevada 89145
                                                                       Attorneys for Defendants
                                                               18

                                                               19
                                                                                                                 ORDER
                                                               20

                                                               21
                                                                           IT IS SO ORDERED.
                                                               22

                                                               23

                                                               24

                                                               25                                                 U.S. DISTRICT COURT JUDGE

                                                               26
                                                                                                                              December 23, 2020
                                                               27                                                 DATED:
                                                               28
                                                                                                                Page 2 of 2
                                                                                                                                       MAC:1444-015 4234491 12/21/2020 2:27 PM
